Opinion issued August 30, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00323-CV
———————————
In re Hunt Realty
Investments, Inc., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
By petition for writ of mandamus, relator, Hunt Realty Investments, Inc., Relator, seeks
mandamus relief compelling the trial court to vacate its April 9, 2010 order
compelling discovery and grant relator’s Motion for Protective Order in the
underlying lawsuit.  Relator has informed
this Court that a jury verdict was rendered in the underlying case on July 29,
2010, and as a result of the jury trial and verdict, the discovery disputes
made the basis of the relator’s petition for writ of mandamus are now moot. 
          We dismiss the petition for
writ of mandamus.
PER CURIAM
Panel consists of Justices Higley, Sharp, and
Massengale.
 




[1]
          The underlying case is, Murillo v. Basic Industries, Inc., Cause
Number 2008-64374, pending in the 165th Judicial District Court of Harris
County, Texas, the Honorable Josefina Rendon, presiding.